                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:15-CR-59-3BO


UNITED STATES OF AMERICA                       )
                                               )
v.                                             )                       ORDER
                                               )
RICKY FRANKS                                   )




       This cause comes before the Court on defendant's prose motion for return of property.

[DE 223]. Defendant states that his co-defendant's motion pursuant to 28 U.S.C. § 2255 has

been decided and that there is no longer any need to hold his property. Defendant asks to be

compensated if his property has been lost or stolen.

       The government has previously opposed defendant's motion to return his jacket, cell

phone, and shoes during the pendency of his co-defendants' post-trial proceedings. See [DE 185;

216]. In light of this, the Court has denied defendant's motion to return these items without

prejudice. [DE 193; 220].

       In response to the instant motion, the government has asked that defendant's motion

again be denied without prejudice so that his co-defendant Williams' § 2255 appeal may be

completed. [DE 234]. However, since the filing of the government's response, Williams' appeal

has been dismissed by the court of appeals for failure to prosecute.           See United States v.

Williams, 5:15-CR-59-2BO (E.D.N.C.) [DE 235, 236].

       Accordingly, the government is DIRECTED to respond within ten (10) days of the date

of entry of this order as to its position on the return of defendant's jacket, cell phone, and shoes.
SO ORDERED, this _k__ day of March, 2019.




                                       TERRENCE W. BOYLE
                                       CHIEF UNITED STATES DI TRICT JUDGE




                                            2
